Moore, J.,
Concurring in result. It is agreed that the failure of “the Court to charge the jury as to the effect of excessive speed on *386the issue of plaintiff’s contributory negligence” is prejudicial and entitles defendant to a new trial.
But it seems to me that the court was correct, as a matter of law, in denying defendant’s motion to be permitted to plead the judgment in the Summey case as res judicata of the instant case. It is true that the judgment in the Summey case has judicially established that Hunt and Cranford were concurrently negligent with respect to the collision between Hunt’s pickup and Summey’s vehicle, and that the negligence of each was a proximate cause of the Hunt-Summey collision. But it does not necessarily follow that their negligence concurred with respect to the Iiunt-Cranford collision, or that the negligence of either was a proximate cause of the Hunt-Cranfordi collision. The two collisions were distinct. The alleged speed of the Hunt vehicle might well have been a proximate cause of Summey’s damage and not a proximate cause of the Hunt-Cranford collision. Summey’s allegations of negligence against Hunt included all of Cranford’s allegations of contributory negligence against Hunt, and in addition the allegation of failure to yield one-half of the highway width. This last allegation might well have been the basis of the jury’s finding of actionable negligence on the part of Hunt.
In the majority opinion it is said: “We do not wish to extend the scope of the Park and Lumberton Coach Company cases. However, the defendant’s showing is sufficient to entitle him as a matter of right to amend his pleading by setting up the Summey judgment as a plea in bar. Whether he can establish the plea as properly applicable in this case must await the further hearing.”
.. The pleadings and issues in both cases and the judgment in the Summey case are before us. What, in the further hearing, would render the plea applicable so as to bar the action? If anything, it would of necessity be the evidence. If it developed from the evidence that plaintiff was eontributorily negligent as a matter of law or by reason of the jury’s verdict, this would bar recovery by plaintiff in any event and the plea of res judicata would be needless surplusage.